        Case 1:18-cv-00113-HCN-PMW Document 63 Filed 02/05/20 Page 1 of 3




Seth D. Needs (U.S.B. No. 15338)
seth@utahadvocacygroup.org
UTAH ADVOCACY GROUP, PC
10808 S River Front Pkwy
Suite 3088
South Jordan, Utah 84095
Telephone: (801) 885-4075
Attorney for Plaintiffs

                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF UTAH – CENTRAL DIVISION

LYNDA PIPKIN; ROBERT MCENTEE; and                      PLAINTIFFS’ EXPERT LIST DISCLOSED
ELIZABETH CARLIN,                                              TO DEFENDANTS

                         Plaintiffs,
vs.                                                          Case No. 1:18-CV-00113-HCN-PMW

DARYL ACUMEN and GILES                                           Judge: Howard C. Nielson, Jr.
WITHERSPOON,
                                                               Magistrate Judge: Paul M. Warner
                         Defendants.


         Pursuant to DUCivR 26-1(b)(1)(A)(i) and Fed. R. Civ. P. 26(a)(2), Plaintiffs Lynda Pipkin,

Robert McEntee, and Elizabeth Carlin, by and through counsel of record, hereby submit the

following expert list disclosed to Defendants Giles Witherspoon and Daryl Acumen on February 5,

2020:

         1.      Ryan Byrd. Chief Technology Officer at Entrata, Inc. Mr. Byrd’s subject of

expertise is in the field of data and network security, and he has prepared an expert report as to

Plaintiffs’ wiretap claims (the unlawful interception of electronic communication).

         Plaintiffs reserve the right to supplement this list with additional experts, including rebuttal

experts, disclosed to Defendants pursuant to Fed. R. Civ. P. 26(a)(2)(D) and (E).

         DATED: February 5, 2020.
Case 1:18-cv-00113-HCN-PMW Document 63 Filed 02/05/20 Page 2 of 3




                                         UTAH ADVOCACY GROUP, PC

                                         /s/ Seth D. Needs
                                         Attorney for Plaintiffs




                                2
      Case 1:18-cv-00113-HCN-PMW Document 63 Filed 02/05/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of February, 2020, I caused a true and correct copy of

the foregoing PLAINTIFFS’ EXPERT LIST DISCLOSED TO DEFENDANTS to be served

via email on the following:



Walter A. Romney, Jr.
Katherine E. Pepin
CLYDE SNOW & SESSIONS, P.C.
201 South Main Street, 13th Floor
Salt Lake City, Utah 84111-2216
war@clydesonw.com
kep@clydesnow.com


Todd Weiler
CHRISTENSEN & JENSEN, P.C.
257 East 200 South, Suite 1100
Salt Lake City, Utah 84111
todd.weiler@chrisjen.com


                                                              /s/ Seth D. Needs
                                                              Attorney




                                                  3
